DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 Nov 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “the machine is configured to direct the treatment tool to operate on one or more regions of the first surface deterministically based on input data reporting on elevation and/or roughness of the first surface.” It is unclear what structure is being imparted by this claim. The language of this claim does not clarify what must be present for the tool to be capable of performing the function. Is the “input data” obtained from a sensor? Is this claim satisfied by the fact that a user can visually inspect the first surface to view elevation or roughness and adjust the machine accordingly? Further, the use of the term “and/or” makes it unclear what type of data must be present. For the purposes of this examination, this claim will be interpreted as best understood by examiner and is explained in the rejection below. 
Regarding claim 34, the claim recites “a motor configured to control a velocity of said treatment tool along said orthogonal directions.” It is unclear how a single motor could control a velocity along multiple orthogonal directions. If the treatment tool is movable along three distinct orthogonal directions, it does not appear a single motor would be capable of controlling movement along all of these directions. For the purposes of this examination, the claim will be read as requiring “a motor configured to control a velocity of said treatment tool along one of said three orthogonal directions,” as this appears to be applicant’s intent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 18, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0106647, previously cited) in view of Thibaut (US 5478271) and further in view of Berg (US 7104342).
Regarding claim 1, Kang teaches a machine for treating a first surface of a wafer chuck  having a first hardness (note that the desired workpiece does not limit the claimed machine) and having a flat surface portion, the machine comprising a first longitudinal axis on which the wafer chuck (12) is rotatably mounted (chuck mounted on element 11 with central vertical rotational axis; [0010]), an input shaft (17) being rotatable about a second longitudinal axis ([0013]) and being movable in an orthogonal direction relative to the first longitudinal axis (vertically movable indicated by arrow c-d), a treatment tool (15) connected to the input shaft (fig 1), wherein the treatment tool, in a single operation, grinds the first surface to a desired figure, imparts a desired roughness to that surface, and removes contamination in the single operation (these functions are achieved by the grinding wheel 15 being vertically movable and capable of contacting the surface and grinding), said treatment tool including a contacting surface (bottom surface of element 15 as shown in fig 3) configured to contact the first surface to be ground and roughened (fig 3), said contacting surface having a second hardness and having a toroidal shape such that contact of said toroidal surface with the flat surface portion defines a circle (see fig 3 showing contacting surface being annularly arranged on a disc, resulting in a toroidal contacting surface defining a circle). Kang does not teach the input shaft being movable in three orthogonal directions (Kang only describes a single movement direction of the input shaft). Thibaut teaches a machine for treating a surface including an input shaft (15) being movable in three orthogonal direction relative to the workpiece (fig 1; horizontally along beam 2, horizontally along rail 4, vertically via block 14; col 3, lines 3-23). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the two horizontal orthogonal movements to the input shaft of Kang, resulting in three orthogonal movement directions, in order to achieve the predictable result of allowing the treatment tool to be positioned at any desired position relative to the working area as taught by Thibaut (col 3, lines 3-10). Kang does not teach an adjustable radial offset of the treatment tool relative to the second longitudinal axis to impart a dither to the treatment tool. Berg teaches a machine for treating a first surface including an input shaft (21a) being rotatable about a second longitudinal axis (21 central to 21a), and a treatment tool (99) connected to the input shaft and being configured to adjust a radial offset relative to the second longitudinal axis (col 9, lines 12-14), the radial offset being configured to impart a dither to the treatment tool (“orbital eccentricity”). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an adjustable radial offset between the treatment tool and second longitudinal axis of Kang in order to allow a user to adjust the aggressiveness of the machining as taught by Berg (col 9, lines 12-14). 
Regarding claim 2, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches said treatment tool is a single tool (fig 2; single grinding wheel 15).
Regarding claim 3, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches the machine is configured to direct the treatment tool on one or more regions of the first surface (through the movement of the orthogonal directions) deterministically based on input data reporting on elevation or roughness of the first surface ([0028]; includes a sensor for elevation (thickness) and adjusts the machining process based on the thickness measurement). 
Regarding claim 4, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches said treatment tool is attached to a tool shaft by a joint (fig 6, joint 97 attaching tool 99 to unlabeled shaft above joint 97), the tool shaft connected to the input shaft (21a) by an adjustment block (87b). 
Regarding claim 5, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches said treatment tool comprises a geometry selected from the group consisting of a ring, an assemblage of rings, and a ring with a treating surface located within an annulus of said ring (ring shown in fig 2).
Regarding claim 18, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches the machine is configured to process a second surface of the wafer chuck that is at a different elevation than the first surface (this function is provided by the machine tool’s ability to vertically change its elevation up and down as indicated by arrow c-d).
Regarding claim 30, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches a motor (26) configured to translate said treatment tool along at least one of the three orthogonal directions ([0007]; direction d).
Regarding claims 31-32, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches the machine comprising software (“control system”) configured to control a pressure of said treatment tool against the first surface ([0009]; “controlling the grinding force”), wherein the software is configured to control said pressure as a function of at least one of time and location of said treatment tool on the surface ([0009]; grinding pressure (force) is controlled during polishing and withdrawn when complete, thus changing pressure as a function of time). 
Regarding claim 33, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches a motor configured to control a rotational velocity of said shaft ([0013]; described as “motor spindle 17”).
Regarding claim 34, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches a motor (26) configured to control a velocity of said treatment tool along one of said three orthogonal directions ([0007]; controls movement along orthogonal direction d).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Thibaut, and Berg as applied to claim 1 above, and further in view of Su et al (US 2015/0258657, previously cited).
Regarding claim 29, Kang, as modified, teaches all the limitations of claim 1 as described above. Kang further teaches the wafer chuck being of ceramic material ([0009]). Kang is silent as to the material of the contacting surface and does not specifically recite silicon carbide as the chuck material. Su teaches a machine comprising a treatment tool for grinding a surface, wherein the treatment tool comprises a contacting surface comprising silicon carbide ([0042]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the contacting surface of Kang out of silicon carbide, as silicon carbide is known to have appropriate roughness and hardness for grinding hard materials as taught by Su ([0042]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the wafer chuck of Kang out of silicon carbide, as both Kang ([0009]) and Su ([0035]) desire ceramic wafer chucks and silicon carbide is a known ceramic material as taught by Su and is therefore predictably suitable for holding wafers. This combination results in the hardness of the contact surface and wafer chuck being similar, as they are both formed by silicon carbide.
Response to Arguments
Applicant's arguments filed 2 Nov 2021 have been fully considered but they are not persuasive. Applicant argues that Kang does not disclose “a machine having a first longitudinal axis (rotatable), an input shaft (rotatable and movable in three orthogonal directions), and a treatment tool (connected to the input shaft and adjustable to a radial offset to impart dither) to move the treatment tool (having a toroidal shape) that can grind the first surface to a desired figure, can impart a desired roughness to that surface, and can remove contamination in a single operation.” However, these features are taught by the combination of Kang with the newly cited Thibaut and Berg as detailed in the rejection above. 
Applicant’s amendments have overcome the previous drawing objections and 112a rejections, as well as some of the previous 112b rejections. However, some 112b rejections remain, as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding machines are cited, including those with similar adjustable radial offsets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723